Citation Nr: 1047061	
Decision Date: 12/16/10    Archive Date: 12/22/10

DOCKET NO.  06-39 692	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for Parkinson's disease, 
including as secondary to Agent Orange exposure.

2.  Entitlement to service connection for dementia, including as 
secondary to Agent Orange exposure.

3.  Entitlement to service connection for depression, including 
as secondary to Agent Orange exposure.

4.  Entitlement to service connection for skin lesions, including 
as secondary to Agent Orange exposure.

5.  Entitlement to service connection for benign prostatic 
enlargement, including as secondary to Agent Orange exposure. 




REPRESENTATION

Veteran represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The Veteran had active service from May 1969 to March 1971.  He 
had service in Vietnam from April 1970 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision of the Detroit, Michigan, Regional 
Office (RO) of the Department of Veterans Affairs (VA).

This appeal was previously before the Board in February 2009, 
when it was remanded for additional development.  It has now been 
returned for further appellate review.

The Veteran's claims for service connection for skin lesions and 
benign prostatic enlargement to include as secondary to Agent 
Orange exposure are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran had service in Vietnam, where he was presumed to 
have been exposed to herbicides such as Agent Orange.  

2.  The Veteran has a current diagnosis of Parkinson's disease, 
which is presumed to have been incurred due to herbicide 
exposure. 

3.  Medical opinion holds that the Veteran's current diagnosis of 
dementia is the result of his service connected Parkinson's 
disease.

4.  Medical opinion holds that the Veteran's current mood 
disorder is the result of his service connected Parkinson's 
disease.


CONCLUSIONS OF LAW

1.  The criteria for service connection for Parkinson's disease 
as secondary to herbicide exposure have been met.  
38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. §§ 3.303(a), 
3.307 (2010); 75 Fed. Reg. 52,202-53,216 (Aug. 31, 2010), to be 
codified later at 38 C.F.R. § 3.309(e).  

2.  The criteria for service connection for dementia as secondary 
to the Veteran's service connected Parkinson's disease have been 
met.  38 C.F.R. § 3.310(a) (2010).  

3.  The criteria for service connection for a mood disorder as 
secondary to the Veteran's service connected Parkinson's disease 
have been met.  38 C.F.R. § 3.310(a) (2010).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in 
part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 
C.F.R § 3.159, amended VA's duties to notify and to assist a 
claimant in developing information and evidence necessary to 
substantiate the claim.

The Board finds that the duty to notify and duty to assist the 
Veteran has been met in this case.  Furthermore, given the 
favorable nature of this decision, any failures in the duty to 
notify or duty to assist are harmless error, as it has failed to 
result in any prejudice to the Veteran. 

Service Connection

The Veteran contends that he has developed several disabilities 
as a result of his exposure to Agent Orange during active 
service.  He believes that these disabilities include Parkinson's 
disease, dementia that has developed in part due to the 
Parkinson's disease, depression that is related to his 
Parkinson's disease, skin lesions, and prostatic enlargement.

Service connection will be granted if the evidence demonstrates 
that a current disability resulted from an injury or disease 
incurred in or aggravated by active military service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and (3) medical evidence of a 
nexus between the claimed in-service disease or injury and the 
present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 
(Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); 
Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303. 

Under 38 C.F.R. § 3.303(b), an alternative method of establishing 
the second and third Shedden/Caluza element is through a 
demonstration of continuity of symptomatology.  Barr v. 
Nicholson, 21 Vet. App. 303 (2007); see Savage v. Gober, 10 Vet. 
App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 
296, 302 (1999).  Continuity of symptomatology may be established 
if a claimant can demonstrate (1) that a condition was "noted" 
during service; (2) evidence of post-service continuity of the 
same symptomatology; and (3) medical or, in certain 
circumstances, lay evidence of a nexus between the present 
disability and the post-service symptomatology.  Savage, 10 Vet. 
App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of 
in-service incurrence sufficient in some circumstances for 
purposes of establishing service connection); 38 C.F.R. § 
3.303(b).

Lay persons are not competent to opine as to medical etiology or 
render medical opinions.  Barr v. Nicholson; see Grover v. West, 
12 Vet. App. 109, 112 (1999); Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  Lay testimony is competent, however, to 
establish the presence of observable symptomatology and "may 
provide sufficient support for a claim of service connection."  
Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Falzone v. 
Brown, 8 Vet. App. 398, 405 (1995) (lay person competent to 
testify to pain and visible flatness of his feet); Espiritu, 2 
Vet. App. at 494-95 (lay person may provide eyewitness account of 
medical symptoms).  

The Federal Circuit has held that "[l]ay evidence can be 
competent and sufficient to establish a diagnosis of a condition 
when (1) a layperson is competent to identify the medical 
condition, (2) the layperson is reporting a contemporaneous 
medical diagnosis, or (3) lay testimony describing symptoms at 
the time supports a later diagnosis by a medical profession."  
Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see 
also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) 
("[T]he Board cannot determine that lay evidence lacks 
credibility merely because it is unaccompanied by contemporaneous 
medical evidence."

Once evidence is determined to be competent, the Board must 
determine whether such evidence is also credible.  See Layno, 
supra (distinguishing between competency ("a legal concept 
determining whether testimony may be heard and considered") and 
credibility ("a factual determination going to the probative 
value of the evidence to be made after the evidence has been 
admitted").

A Veteran who, during active military service, served in Vietnam 
during the period beginning in January 1962 and ending in May 
1975, is presumed to have been exposed to herbicides.  38 C.F.R. 
§§ 3.307, 3.309.  The last date on which such a Veteran shall be 
presumed to have been exposed to an herbicide agent shall be the 
last date on which he or she served in the Republic of Vietnam 
during the Vietnam era.  "Service in the Republic of Vietnam" 
includes service in the waters offshore and service in other 
locations if the conditions of service involved duty or 
visitation in the Republic of Vietnam.  38 C.F.R. § 3.307.  

If a Veteran was exposed to an herbicide agent during active 
military, naval, or air service, then certain diseases shall be 
service-connected even though there is no record of such disease 
during service.  Recently, VA amended the list of covered 
diseases presumed service-connected due to herbicide exposure to 
include Parkinson's disease.  This change includes claims already 
on appeal.  See 75 Fed. Reg. 52,202-53,216 (Aug. 31, 2010), to be 
codified later at 38 C.F.R. § 3.309(e). 

For the purposes of this section, the term "herbicide agent" 
means a chemical in an herbicide used in support of the United 
States and allied military operations in the Republic of Vietnam 
during the Vietnam era.  The diseases listed at § 3.309(e) shall 
have become manifest to a degree of 10 percent or more at any 
time after service, except that chloracne or other acneform 
disease consistent with chloracne, porphyria cutanea tarda, and 
acute and subacute peripheral neuropathy shall have become 
manifest to a degree of 10 percent or more within a year, after 
the last date on which the Veteran was exposed to an herbicide 
agent during active military, naval, or air service.

Notwithstanding the foregoing presumption provisions, the United 
States Court of Appeals for the Federal Circuit has determined 
that a claimant is not precluded from establishing service 
connection with proof of direct causation.  Combee v. Brown, 34 
F.3d 1039, 1042 (Fed. Cir. 1994); see also Ramey v. Gober, 120 
F.3d 1239, 1247-48 (Fed. Cir. 1997), aff'g Ramey v. Brown, 9 Vet. 
App. 40 (1996); Brock v. Brown, 10 Vet. App. 155, 160-61 (1997). 

Service connection may be granted for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
Presumptive periods are not intended to limit service connection 
to diseases so diagnosed when the evidence warrants direct 
service connection.  The presumptive provisions of the statute 
and VA regulations implementing them are intended as 
liberalizations applicable when the evidence would not warrant 
service connection without their aid.  38 C.F.R. § 3.303(d).  

When there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of a 
matter, the VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b).  

Parkinson's Disease

The evidence clearly establishes that the Veteran had Vietnam 
service.  He is therefore presumed to have been exposed to 
herbicide agents such as Agent Orange.  This constitutes evidence 
of service incurrence of a disease or injury.  

The evidence also clearly establishes that the Veteran has a 
current diagnosis of Parkinson's disease.  

Under the regulatory change effective Aug. 31, 2010, Parkinson's 
disease is now presumed to be the result of herbicide exposure.  
This serves as the evidence of a nexus between the injury in 
service and the current disability.  Therefore, as all three 
elements required for service connection have been met, 
entitlement to service connection for Parkinson's disease is 
warranted.  

Dementia and Mood Disorder

The Veteran argues that he has developed both dementia and a mood 
disorder as a result of his Parkinson's disease or Agent Orange 
exposure.

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service connected.  
38 C.F.R. § 3.310(a).

Secondary service connection may also be established for a 
nonservice-connected disability which is aggravated by a service 
connected disability.  In this instance, the Veteran may be 
compensated for the degree of disability over and above the 
degree of disability existing prior to the aggravation.  Allen v. 
Brown, 7 Vet. App. 439 (1995).  

In a claim for secondary service connection for a diagnosis 
clearly separate from the service-connected disorder, the Veteran 
must present evidence of a medical nature to support the alleged 
causal relationship between the service-connected disorder and 
the disorder for which secondary service connection is sought.  
See Jones v. Brown, 7 Vet. App. 134 (1994).  

The medical records show that the Veteran has been diagnosed with 
dementia and a mood disorder, also diagnosed as depression, for 
many years.  

A November 2004 VA examination diagnosed the Veteran as having 
dementia of a mild-to-moderate severity.  The examiner stated 
that no other mental disorders were found.  

A December 2006 letter from the Veteran's private doctor states 
that he has treated the Veteran since 1997, and that the Veteran 
was first diagnosed with early onset Parkinsonism, frontotemporal 
dementia, and depression in 1997.  The Veteran's disabilities 
currently included significant frontotemporal dementia and 
anxiety.  This doctor opined that the Veteran's conditions were 
caused by Agent Orange.  

The Veteran was afforded a VA medical examination in June 2009.  
The diagnoses included chronic dementia.  The examiner opined 
that dementia was not related to Agent Orange exposure, but was 
most likely related to Parkinson's disease.  

The Veteran was also afforded a VA examination for mental 
disorders in July 2009.  A medical history of Parkinson's 
disease, gout, dementia, a leg problem, and depression was noted.  
After the completion of the examination, the diagnoses included 
dementia and a mood disorder due to general medical condition 
which is Parkinsonism.  The examiner further opined that the 
Veteran's mood disorder, depression, was the result of 
Parkinson's disease and dementia.

The Board finds that entitlement to service connection for both 
dementia and a mood disorder is warranted.  The Veteran has 
established current diagnoses for both of these disabilities.  VA 
examiners have recently related the development of both of these 
disabilities to the Veteran's Parkinson's disease.  Service 
connection for Parkinson's disease has now been established.  
Therefore, as both the Veteran's dementia and mood disorder are 
proximately due to his service connected Parkinson's disease; 
service connection for both of these disabilities is also 
established.  38 C.F.R. § 3.310(a).  


ORDER

Entitlement to service connection for Parkinson's disease as 
secondary to herbicide exposure is granted. 

Entitlement to service connection for dementia as secondary to 
the Veteran's service connected Parkinson's disease is granted.

Entitlement to service connection for depression as secondary to 
the Veteran's service connected Parkinson's disease is granted.


REMAND

The Veteran claims that his skin lesions and prostatic 
enlargement are the result of herbicide exposure during active 
service.  

These issues were both part of the February 2009 remand.  In both 
cases, examiners were requested to provide opinions as to whether 
it was as likely as not that the Veteran's skin lesions and 
prostatic enlargement were the result of herbicide exposure 
during service.  Reasons and bases were requested to support 
these opinions.  

In regards to the Veteran's claims skin lesions, he was provided 
a VA skin examination in July 2009.  However, the skin lesions 
were not found, and were not included in the diagnoses.  Although 
the examination report notes that an opinion was requested, there 
is no indication that an opinion was provided.  The Board 
presumes that this was because there was no current diagnosis 
related to skin lesions.  

However, the Board notes that the requirement that there be a 
current disability is satisfied when the disability is shown at 
the time of the claim or during the pendency of the claim, even 
though the disability subsequently resolves.  McClain v. 
Nicholson, 21 Vet. App. 319 (2007).  The medical records 
contained in the claims folder show that the Veteran had skin 
lesions removed.  This is noted in private medical records dated 
February 2003.  More importantly, August 2007 private medical 
records show that the Veteran currently had actinic keratosis 
affecting his back.  Therefore, the Board finds that the opinion 
requested in the February 2009 remand as to the etiology of these 
lesions must still be obtained.  

The June 2009 VA examiner opined that the Veteran's prostate 
enlargement was not likely the result of exposure to Agent 
Orange.  Unfortunately, the only reason given for this opinion is 
that prostate cancer is on the list of disabilities presumed to 
be the result of Agent Orange exposure, but not prostate 
enlargement.  The reader is also referred to a September 2007 
opinion, but that opinion addresses only the Veteran's 
Parkinson's disease, and not his prostate enlargement.  

The Board notes that the even though prostatic enlargement is not 
among the diseases presumed to be the result of herbicide 
exposure, the Veteran may still show service connection for this 
disability as the result of herbicide exposure on a direct basis.  
See Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  Simply 
stating that prostatic enlargement is not a presumptive disease 
is not a sufficient medical reason or basis to deny service 
connection on a direct basis.  Therefore, the issue must be 
returned in order to obtain the reasons and bases for the June 
2009 opinion, as requested by the February 2009 remand.  Stegall 
v. West, 11 Vet. App. 268 (1998).  

Accordingly, the case is REMANDED for the following actions:

1.  Return the claims folder to the VA 
examiner who conducted the July 2009 skin 
examination, if available.  If this 
examiner is not available, the claims 
folder should be forwarded to another 
examiner qualified to render an opinion 
regarding diseases of the skin.  The 
examiner should review the claims folder, 
and the attention of the examiner is 
directed to the August 2007 diagnoses of 
actinic keratosis.  The examiner should 
opine whether it is as likely as not that 
the Veteran's actinic keratosis is the 
result of herbicide exposure during active 
service.  The reasons and bases for this 
opinion must be provided.  If the examiner 
believes that he is unable to provide the 
opinion without resort to speculation, the 
reasons and bases for this conclusion 
should be provided, and the examiner 
should note any missing evidence that 
would be required to provide the requested 
opinion.  The Veteran does not need to be 
scheduled for an additional VA examination 
unless the VA examiner determines that it 
is necessary to provide the requested 
opinion.  

2.  Return the claims folder to the VA 
examiner who conducted the June 2009 
medical examination, if available.  If 
this examiner is not available, the claims 
folder should be forwarded to another 
medical doctor qualified to render an 
opinion regarding the etiology of 
genitourinary diseases.  A complete copy 
of this remand to include the explanation 
as to why the additional development is 
required should be included in the claims 
folder.  The examiner should review the 
claims folder, including the June 2009 
examination report.  The examiner should 
opine whether it is as likely as not that 
the Veteran's prostatic enlargement is the 
result of herbicide exposure during active 
service.  The medical reasons and bases 
for this opinion must be provided, and the 
examiner should note that simply pointing 
out that prostatic enlargement is not 
presumed to be the result of herbicide 
exposure will not suffice.  If the 
examiner believes that he is unable to 
provide the opinion without resort to 
speculation, the reasons and bases for 
this conclusion should be provided, and 
the examiner should note any missing 
evidence that would be required to provide 
the requested opinion.  The Veteran does 
not need to be scheduled for an additional 
VA examination unless the VA examiner 
determines that it is necessary to provide 
the requested opinion.  

3.  After the development requested above 
has been completed to the extent possible, 
the RO should again review the record.  If 
any benefit sought on appeal, for which a 
notice of disagreement has been filed, 
remains denied, the Veteran and 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate outcome 
of this case.  The Veteran need take no action until otherwise 
notified.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).


______________________________________________
MICHAEL D. LYON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


